Citation Nr: 0400233	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).  

Procedural history

The veteran served on active duty from October 1950 to May 
1952.  He served in Korea during the Korean War and was 
awarded the Purple Heart.

In March 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD.  In a May 2002 
rating decision, the RO granted the claim and awarded a 30 
percent disability rating, effective March 7, 2000.  The 
veteran disagreed with the rating assigned and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in December 
2002.  

Subsequently, in a February 2003 rating decision, the 
veteran's disability rating was increased to 50 percent, 
effective September 26, 2002.  The veteran continued to 
express his disagreement with the assigned disability rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  


FINDINGS OF FACT

1.  Beginning February 7, 2003, the veteran's PTSD is 
manifested by near-continuous panic affecting the ability to 
function independently, appropriately and effectively; by 
impaired impulse control (such as unprovoked irritability 
with periods of violence), and by difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The veteran's GAF score is 45.

2.  For the period from March 7, 2000 to February 7, 2003, 
the veteran's PTSD was manifested by panic attacks more than 
once a week; impaired judgment; disturbances of motivation 
and mood; and difficulty in establishing effective work and 
social relationships, productive of occupational and social 
impairment with reduced reliability and productivity.  GAF 
scores ranged from 55 to 60.


CONCLUSIONS OF LAW

1.  Beginning February 7, 2003, the criteria for a 70 percent 
disability rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

2.  For the period from March 7, 2000 to February 7, 2003, 
the criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003); Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of such notice, VA is to inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the May 
2002 rating decision, by the February 2003 rating decision, 
by the December 2002 statement of the case (SOC), and by the 
February 2003 supplemental statement of the case (SSOC), of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  The 
veteran was also notified by letter in August 2001 of the 
passage of the VCAA.  In that letter, the RO informed the 
veteran of the evidence it had requested on his behalf, but 
did not thoroughly discuss the RO's duty to assist the 
veteran, nor did it inform him of kind of evidence he needed 
to provide.  

However, with the December 2002 SOC, the veteran was provided 
with a copy of the pertinent provisions of the VCAA, and was 
informed of the kind of evidence he was required to provide 
and the kind of evidence VA would attempt to obtain on his 
behalf.  As stated above, the SOC described the particular 
deficiencies in the evidence with respect to the claim.  It 
further explained that VA would obtain government records and 
would make reasonable efforts to help the veteran get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any such records.  The Board finds that this 
document properly notified the veteran and his representative 
of the information, and medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.

The veteran's representative contended in the May 2003 
informal hearing presentation that the notice provided to the 
veteran was inadequate because it should have informed him of 
the specific evidence needed in his case.  In addition, the 
representative stated that VA should have provided notice as 
to whether lay or buddy statements were needed to 
substantiate what happened in service, or to substantiate any 
of the claimant's allegations of continuity of symptomatology 
or the current severity of any disability at issue.  He 
further stated that VA should have included notice of any 
information that would substantiate any of the possible legal 
bases for an award of service connection, including 
presumptive, secondary, aggravation, direct service 
connection.   See the informal hearing presentation, page 3.  

Setting aside for the moment the question of what level of 
specificity is required in VCAA notices, at the time the 
notice was sent to the veteran in December 2002, service 
connection had already been established for PTSD.  Therefore, 
the particular matters listed by the representative were no 
longer at issue.  

With respect to the specificity of the notice, the Board 
finds, as stated above, that the RO adequately described the 
kinds of evidence that could be provided and which parties 
were responsible for obtaining it.  To the extent that 
representative asserts that specific items of evidence must 
be enumerated by the RO, the Board rejects such an argument.  
It cannot be presumed that the RO has knowledge of specific 
evidence pertinent to the claim beyond that which the veteran 
has identified.  Indeed, if the RO knew the specific items of 
evidence pertinent to the case, the notice provision of the 
VCAA would be unnecessary.  In the December 2002 SOC, the RO 
specifically enumerated the evidence already of record; it 
specifically stated why that evidence was insufficient to 
award a higher rating; and it properly notified the veteran 
of the kinds of evidence he could submit, the kinds of 
evidence the RO would obtain for him or assist him in 
obtaining, and the time allotted for submission of that 
evidence.  Even though this document requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired. 

In short, the veteran's representation in essence urges upon 
VA a standard of specificity VCAA notice which would require, 
at a minimum, clairvoyance.   
This is not warranted under the law.  Cf. Talbert v. Brown, 7 
Vet. App. 352, 356 (1995) [VA is not required to conduct an 
exercise in prognostication by inferring any claim for 
service connection in the absence of evidence showing that 
the veteran is claiming benefits for a disability that is 
related to service].

The veteran's representative has further argued that the 
notice provided by the RO was invalid in that it came in the 
December 2002 SOC, after the May 2002 rating decision.  See 
the May 2003 informal hearing presentation, page 4.   
However, the claim was in fact readjudicated in February 
2003.  To the extent that the veteran's representative is 
contending that the entire adjudicative process must move 
back to square one because a VCAA notice letter was sent out 
after initial adjudication of the claim, the Board rejects 
that notion.  The Board believes that any due process 
concerns have been eliminated by the readjudication of his 
claim.

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in February 2003, prior to the 
expiration of the one-year period following the December 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  Cf.  Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003); Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003) [holding generally that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence].  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in June 2001, the veteran identified treatment 
at VA Medical Center in  Minneapolis, Minnesota, and from 
Fairview Southdale Hospital in Edina, Minnesota.  The RO 
requested those records in August 2001, and they were 
received in October 2001.  The veteran submitted private 
medical records in January 2002.  A VA psychiatric 
examination was completed in February 2002.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.


The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He has not requested a hearing of any 
kind; however, the veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Specific schedular criteria

Diagnostic Code 9411 provides for the following levels of 
disability: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.


30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptoms 
associated with his PTSD are more severe than is contemplated 
by the currently assigned rating.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol abuse.  The law precludes 
compensation for primary alcohol abuse disabilities, and 
secondary disabilities that result from primary alcohol 
abuse. See, in general, Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).  However, the Board is also precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   

The Board notes that the veteran's alcohol abuse presently 
appears to be in full remission.  This was specifically found 
in a September 2002 VA progress note.  Further, alcohol abuse 
was not listed as a diagnosis on the February 2002 VA 
examination or by G.R. in February 2003.  Therefore, it does 
not appear that alcohol abuse significantly contributes to 
the veteran's psychiatric symptomatology.  In any event all 
psychiatric symptomatology will be ascribed to his service-
connected PTSD.  

The Board notes initially that the veteran was diagnosed in a 
September 2002 VA progress note with PTSD and panic disorder 
with agoraphobia.  The veteran's representative stated at 
page 6 of the May 2003 informal hearing presentation that VA 
had not addressed whether the veteran's panic disorder and 
PTSD were related.  The Board disagrees.  The RO did in fact 
consider the veteran's panic and anxiety symptoms as part of 
the veteran's PTSD in the February 2003 rating decision, and 
awarded a 50 percent disability rating based in part on those 
symptoms.  The Board can identify no evidence which indicates 
that any of the veteran's panic/anxiety symptoms are not 
associated with his PTSD.  Therefore, in addressing the 
proper evaluation of the veteran's PTSD, the Board will 
consider all of the veteran's psychiatric symptoms, including 
his panic symptoms.  See Mittleider, supra.  

To the extent that the representative is requesting a 
separate evaluation for a panic disorder, the Board finds 
that such is not warranted.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2003); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 
Vet. App. 225 (1993).  As stated above, the medical evidence 
does not adequately distinguish the reported symptomatology 
between the various diagnosed anxiety disorders.  Further, 
the veteran's panic symptoms are specifically evaluated in 
the rating criteria for PTSD, which the Board notes are the 
same criteria used to evaluate panic disorders.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9412.  For these 
reasons, the Board finds that awarding separate ratings for 
PTSD and a panic disorder would constitute pyramiding, and is 
therefore not permitted.  See 38 C.F.R. § 4.14 (2003).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  As 
noted above, the veteran has also been diagnosed with a panic 
disorder.  Although Diagnostic Code 9411 pertains 
specifically to PTSD, with the exception of eating disorders, 
all mental disorders, including PTSD and panic disorders, are 
rated using the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would 
be more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Schedular rating

The Board has reviewed the evidence of record and the 
pertinent rating criteria.  Although many of the symptoms 
displayed by the veteran, as reflected in the medical 
findings of record, are no more than moderate in degree, the 
Board believes that the veteran's almost continuous symptoms 
of anxiety and anger, as well as his difficulty in adapting 
to stressful circumstances, strongly suggest that his PTSD is 
more severe than is reflected by the current 50 percent 
rating.  As explained in greater detail immediately below, it 
is the judgment of the Board that the veteran's symptoms more 
appropriately warrant the assignment of a 70 percent rating.  
See 38 C.F.R. § 4.7 (2003).

In his February 2003 report, G.R., a licensed social worker 
working at the VA Medical Center in St. Paul Minnesota, 
described his observations as the veteran's therapist for the 
last two years.  With respect to panic and anxiety, G.R. 
stated that the veteran has had a very high level of anxiety 
throughout the treatment he has received.  Since the veteran 
stopped using substances, he has experienced frequent panic 
attacks, which the veteran has interpreted as cardiac 
problems.  The veteran has a history of frequently appearing 
at hospital emergency rooms complaining of heart attacks, but 
when he was examined, no physical cause could be determined.  
According to G.R., this has happened as often as several 
times a month.  A June 2000 letter from the Fairview 
Southdale Hospital states that the veteran visited the 
emergency room there 14 times during the previous year.  

G.R. further stated that the veteran continues to have panic 
attacks currently at the rate of several times a month, but 
he now realizes that they are panic attacks, not heart 
attacks, so he does not always go to the emergency room, 
although occasionally he will still go.  G.R. stated that 
these panic attacks have severely restricted the veteran's 
ability to function socially.  According to G.R., the veteran 
has a serious disturbance in his mood every day for the 
majority of the day.  The veteran is unable to travel out of 
town without several panic attacks, so he has not been to his 
family cabin for six or seven years.  He can only attend 
family functions for an hour or two before needing to leave.  
He will not go to social functions that are not in a family 
member's home.  Trips to the VA for treatment are all that he 
can tolerate outside his home and the homes of his children.  

The February 2002 VA examiner found that the veteran is 
hypervigilant and always on guard.  He checks the doors and 
windows at night; he has nightmares 2 to 3 times per week and 
is unable to sleep through the night.  Testing indicated that 
the veteran fell into the category of patients who experience 
chronic feelings of anxiety and depression, are very tense 
and nervous, and may appear agitated at times.  They worry a 
lot and are fearful and apprehensive to the point that their 
concentration and attention may be impaired.  Cognitively, 
they tend to ruminate and obsess and may engage in self-
deprecatory or degrading thoughts.  

Progress notes from October 2000 to February 2003 show 
frequent emergency room visits for what are perceived by the 
veteran as cardiac or physical problems, but which are in 
fact panic attacks.  

The Board finds that the frequency, severity and resulting 
impact of the symptoms described by G.R. are consistent with 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  This 
is one of the criteria for a 70 percent rating.  

With respect to impulse control, G.R. stated that the veteran 
is highly irritable every day with several anger outbursts 
daily.  He stated that the veteran is angry nearly all the 
time, and unable to watch news programs without intense 
anger.  Last year, he physically attacked a community 
organizer who knocked on his door to talk about environmental 
issues.  Due to his impaired judgment of seeing everything as 
a threat, he thought the man was a danger.  He had an impulse 
to go after the man with a gun, but his gun was not 
immediately available.  The veteran has also had an argument 
with a neighbor over the property line, making threats to 
physically attack the man if he violates what he perceives as 
his property rights.  G.R. stated that in outpatient 
sessions, the veteran is usually very aroused and agitated to 
the extent that he is often tangential in his responses in 
conversation.  He is very easily distracted, and he finds it 
very difficult to calm down.  G.R. stated that the veteran is 
about as severely impaired as could be managed in an 
outpatient setting.  

These findings are supported, although to a lesser degree, by 
findings in the February 2002 VA examination that the veteran 
suffers periods of anger and outbursts and irritability.  The 
examiner also noted that the veteran always carries a gun 
with him and sleeps with it under his pillow.  

Progress notes from October 2000 to February 2003 show that 
the veteran grabbed an environmental solicitor who came to 
the door, and now carries a pistol in his pocket when he 
answers the door.  His wife stated that she is afraid he will 
hurt someone or get hurt himself.  

With respect to the impact of these symptoms, G.R. stated 
that the chronic high level of anger and anxiety have 
resulted in impaired judgment.  Further, the veteran has not 
been able to maintain any social relationships beyond his 
immediate family, and even family relationships have been 
impaired due to his inability to tolerate gatherings of 
people.  G.R. concluded that the veteran is seriously 
impaired socially and emotionally.  Even his ability to 
participate in a conversation is impaired.  His high level of 
anxiety makes it difficult for him to track what the other 
person is saying.  He tends to be perseverant on certain 
stories, giving the same piece of information over and over 
in the same conversations.  G.R. stated that the veteran 
cannot concentrate sufficiently to take part in most 
activities and is avoidant of other people and places outside 
his home.  He has lost interest in most activities and has a 
restricted range of affect.  He experience intense 
psychological distress when exposed to cues that remind him 
of traumatic events in Korea.  

G.R. assigned a GAF score of 45, which is consistent with 
serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

As stated above, the Board acknowledges that many of the 
criteria enumerated for a 70 percent rating are not met in 
this case.  Criteria such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; spatial 
disorientation; and neglect of personal appearance and 
hygiene are simply not shown by the evidence of record.  
However, all of the symptoms found in the schedular criteria 
are not required for a 70 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme]. 

There is arguably support in the evidence for an inability to 
establish and maintain effective relationships.  This is 
considered arguable because, within the family setting, the 
veteran has certainly demonstrated such an ability.  However, 
as found by G.R., the veteran is avoidant of other people and 
places, he will not go to social functions that are not in a 
family member's home, trips to the VA for treatment are all 
that he can tolerate outside his home and the homes of his 
children, and the veteran has a history of assaulting a 
visitor to his home and getting into arguments with a 
neighbor.  
 
In short, the Board finds that the impact of the veteran's 
anxiety and anger on his social and industrial functioning 
are by themselves sufficient to approximate the degree of 
impairment contemplated by a 70 percent rating.  According to 
the medical evidence, these symptoms appear to color all 
aspects of the veteran's life.  Thus, even though all of the 
criteria for the assignment of a 70 percent disability rating 
have not been met, the Board concludes that the 
symptomatology of the veteran's PTSD, being reflective of 
severe impairment in occupational and social functioning due 
primarily to near-continuous panic affecting the ability to 
function independently, appropriately and effectively and 
impaired impulse control (such as unprovoked irritability 
with periods of violence), is more serious than the "reduced 
reliability" contemplated by the 50 percent level, and more 
closely approximates "deficiencies in most areas" as 
contemplated by the 70 percent disability rating.  To that 
extent, the appeal is granted.  See 38 C.F.R. § 4.7 (2003).

As an increased disability rating has been granted, the Board 
has also considered whether an even higher rating is 
warranted.  See AB, 6 Vet. App. at 38 [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

However, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.  The evidence 
does not show symptoms consistent with gross impairment in 
thought processes or communication, or memory loss for names 
of close relatives, own occupation or own name.  The February 
2002 VA examination showed that the veteran was cooperative 
and friendly, loquacious and spontaneous.  His speech and 
thought content and process were generally coherent and goal 
oriented, although he was quite circumstantial with his 
responses and provided much more detail than what was 
necessary to respond to queries.  His concentration and 
attention were good; and he was able to recall recent and 
remote events.  Progress notes from October 2000 to February 
2003 show that the veteran has no speech abnormalities, his 
speech is coherent and goal directed; his thought process was 
coherent but tangential; his cognitive functioning was 
intact, with no abnormalities of thought form or content, and 
with no abnormalities of concentration or memory.

The evidence does not show symptoms consistent with 
persistent delusions or hallucinations.  Progress notes from 
October 2000 to February 2003 show no evidence of 
hallucinations or delusions.  

The evidence does not show symptoms consistent with 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  The 
February 2002 VA examination and progress notes from October 
2000 to February 2003 show that he was appropriately groomed.  

The evidence does not show symptoms consistent with 
disorientation to time or place.  Progress notes from October 
2000 to February 2003 show no abnormalities of orientation, 
and a finding of good orientation.

The Board finds that the incidents described above, such as 
grabbing a solicitor at his door and getting into verbal 
disputes with a neighbor, while basically consistent of a 
finding of impaired impulse control, do not in themselves 
represent grossly inappropriate behavior, nor do they 
indicate that the veteran presents a persistent danger of 
hurting someone.  Rather, they appear to be isolated 
incidents.  While the veteran has made verbal threats, there 
is no evidence that he has caused physical harm to anyone, 
including the solicitor he grabbed.  Further, he has 
consistently expressed remorse for these actions after the 
fact and appears to fully understand that they are improper 
and that he must learn to cope better.  When the veteran 
stated to his VA psychologist in January 2003 that he would 
shoot his neighbor, with whom he was having a disagreement, 
he corrected himself by stating that he "felt like" 
shooting him, but would not do it.  The examiner found that 
the veteran exhibited some passive homicidal ideation, but 
had no current homicidal intent.  

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 45 to 60, which as discussed above are consistent 
with at most severe, but not total impairment.  These GAF 
scores appear to be based on the veteran's reported 
symptomatology.  There have been assigned no lower GAF scores 
and there is no indication of behavior or impairment in 
functioning consistent with lower GAF scores.

In essence, the objective evidence does not disclose the 
impairment of thought processes required for the assignment 
of a 100 percent rating, and the veteran himself does not 
appear to contend that his thought processes are impaired to 
that extreme.  Accordingly, the Board finds that a 100 
percent rating is not warranted.

Fenderson considerations 

In a May 2003 informal hearing presentation, the veteran, 
through his accredited representative, in essence contended 
that a higher rating should be assigned earlier than had been 
by the RO.  No specific contentions were made, and Fenderson 
was not mentioned.  In any event, it is the obligation of the 
Board, regardless of the veteran's contentions, to determine 
whether staged ratings are appropriate. 

As described in the Introduction, the RO assigned a 30 
percent disability rating for PTSD effective from March 7, 
2000, the date of the veteran's initial claim of entitlement 
to service connection for PTSD, and a 50 percent disability 
rating effective from September 26, 2002, the date of a VA 
outpatient progress note in the which the veteran described 
himself as reverting back to old anger behaviors.  The Board 
has now assigned a 70 percent rating.  

At the outset of its discussion, the Board concludes that 
none of the evidence is consistent with the assignment of a 
100 percent disability rating at any time during the period 
under consideration, that is from March 7, 2000.  As 
discussed in detail above, such criteria as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; and neglect of personal 
appearance and hygiene are not present and never have been 
present.  

(i.)  Effective date of 70 percent rating

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has changed appreciably during the period on appeal.  
Specifically, the Board finds that prior to the February 7, 
2003 report of G.R., the evidence does not support the 
assignment of a 70 percent disability rating.  
The evidence prior to the February 7, 2003 report is not 
consistent with near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); or difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), the criteria discussed above in support of 
a 70 percent rating.  

Essentially, in addition to the veteran's statements, the 
evidence prior to the February 7, 2003 report included the 
February 2002 VA examination report, VA progress notes from 
October 2000 to February 2003 and private treatment reports 
from Fairview Southdale Hospital.  These records show that 
the veteran was experiencing frequent panic attacks and was 
mistaking them for physical symptoms; however, it was not 
until the February 2003 report that the evidence showed that 
these attacks were occurring several times a month.  The 
February 2002 VA examination report showed that the veteran 
thought about his military experience every day and that 
these thoughts were intrusive and distressing; it also showed 
that he had nightmares 2 to 3 times a week and was unable to 
sleep through the night; he was hypervigilant and always on 
guard, and would check the doors and windows at night.  This 
evidence, while indicative of frequent symptoms, does not 
indicate that the veteran was experiencing symptoms at the 
level of "panic" on that frequent a basis.  Such findings 
as were present prior to February 7, 2003, while indicative 
of episodes of panic, do not indicate that the veteran 
experienced panic that was near continuous.  Nor do they show 
a significant impact upon the veteran's ability to function 
independently, appropriately and effectively.  

Similarly, the evidence prior to the February 7, 2003 report 
showed that the veteran experienced periods of anger 
outbursts and irritability.  The veteran was noted to always 
carry a gun with him and to sleep with it under his pillow.  
Progress notes from October 2000 to February 2003 show that 
the veteran would answer the door with a gun in his pocket 
and that he once grabbed a solicitor at the door.  These 
incidents alone do not support a finding of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  However, with the added perspective of the 
February 7, 2003 report and G.R.'s additional findings 
contained therein, these incidents do contribute to such a 
finding.  In the February 7, 2003 report, G.R. found that the 
veteran's PTSD resulted in impaired judgment which caused him 
to see everything as a threat, including the solicitor.  G.R. 
also specifically found that the veteran's chronic high level 
of anger resulted in impaired judgment; such medical findings 
strongly support a finding of impaired impulse control when 
viewed in relation to the veteran's reported actions.  
However, such findings were not present in the record prior 
to February 7, 2003.

More generally, the Board notes that the GAF scores assigned 
prior to February 7, 2003 were 55 and 60, which reflect no 
more than moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Further, a November 2001 progress note found that the 
veteran's PTSD had been exacerbated to a "moderate" degree.  

Accordingly, while at least some of the evidence used to 
justify a 70 percent rating was present prior to the February 
7, 2003 report, the overall disability picture did not 
reflect such impairment as would warrant a 70 percent rating 
prior to that date.  

(ii.)  Effective date of a 50 percent rating

The Board notes initially, as discussed above, that a 50 
percent rating is already in effect for the period from 
September 26, 2002 to February 7, 2003.  

The Board has found that a rating higher than 50 percent is 
not warranted during the period prior to February 7, 2003.  
Pursuant to Fenderson, the Board has also considered whether 
a 50 percent rating is warranted for the period between March 
7, 2000 and September 26, 2002, the period where a 30 percent 
rating is now applied.  To warrant a 50 percent rating for 
the period prior to September 26, 2002, the evidence must 
show symptoms of PTSD that are productive of occupational and 
social impairment with reduced reliability and productivity 
during that period.  The Board has examined the medical 
records pertinent to this period and has identified several 
findings and descriptions of the veteran's behavior which are 
indeed consistent with and supportive of such impairment.  

For example, as early as February 2002, the veteran was found 
to be having intrusive and distressing thoughts about his 
military experience on a daily basis.  He was having 
nightmares 2 to 3 times a week, which left him unable to 
sleep through the night.  He was hypervigilant and always on 
guard, checking the doors and windows at night.  This 
resulted in his falling asleep in the middle of the night and 
sleeping through the morning.  It is reasonable to presume, 
even without a specific finding from a medical professional 
or from an employer, that such a persistent pattern of sleep 
disturbance is likely to result in reduced reliability and 
productivity.  

The Board also notes that the veteran was suffering frequent 
panic attacks throughout this period, and that such attacks 
were noted to result in frequent hospital emergency room 
visits.  A June 2000 letter from the Fairview Southdale 
Hospital states that the veteran visited the emergency room 
there 14 times during the previous year.  Further, in June 
2002, the veteran was noted to be isolating himself to the 
point where he could not walk a block to his son's home.  
Again, it does not require a logical leap to find that such 
behavior, in particular the frequent emergency room visits, 
would have notable repercussions in the veteran's 
occupational and social functioning, and would likely result 
in reduced reliability and productivity.  

The February 2002 examiner found that individuals with 
similar test scores to the veteran were likely to worry a lot 
and to be fearful and apprehensive to the point that their 
concentration and attention may be impaired.  Impaired 
attention and concentration over an extended period are 
certainly consistent with reduced reliability and 
productivity.

These findings are supported by other medical evidence during 
this period, including some specific examples of the impact 
of such symptoms on the veteran's behavior.  In February 
2002, the veteran was found to suffer from periods of anger 
outbursts and irritability.  He was noted to carry a gun with 
him, and to sleep with it under his pillow.  In August 2002, 
he was noted to answer the door with a pistol in his pocket.  
The incident noted above, where the veteran grabbed a man who 
was going door to door to campaign for clean water, in fact 
was reported in a March 2002 progress note.  Thus, the 
veteran's symptoms were clearly manifesting themselves 
throughout this period in a way that would clearly be 
expected to impact upon his reliability and productivity.  

For the reasons stated, the Board finds that throughout the 
period from March 7, 2000 to September 26, 2002, the 
veteran's symptoms were more extreme than the currently 
assigned occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Instead, they more 
closely approximate occupational and social impairment with 
reduced reliability and productivity.  

The Board also notes that the GAF scores recorded during this 
period are consistent with a 50 percent rating.  The veteran 
was assigned a GAF score of 55 in September 2002 and in March 
2002, and a GAF score of 60 in February 2002.  GAF scores 
ranging from 55 to 60 correspond to moderate difficulty in 
social and occupational functioning, under DSM IV.  The Board 
also notes a November 2001 finding that the veteran's PTSD 
had recently exacerbated to a "moderate" degree.  This 
indicates that the veteran's symptoms had begun to worsen 
prior the September 2002 date currently assigned.

The Board notes that, while the evidence in favor of a 50 
percent rating during the period prior to September 2002 is 
far from indisputable, indisputable evidence is not required.  
In this case, the Board finds that the evidence favoring a 50 
percent rating is in relative balance with that favoring a 30 
percent rating for the period in question.  In such 
circumstances, the veteran is to be afforded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003); see also Gilbert, 1 Vet. App. at 53.  
Accordingly, the Board finds that a 50 percent rating is also 
warranted for the period from March 7, 2000 to September 26, 
2002.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran is entitled to a 70 percent 
disability rating, effective from February 7, 2003.  The 
Board also finds that the veteran is entitled to a 50 percent 
disability rating for the entire period from March 7, 2000 to 
February 7, 2003.  To that extent, the benefit sought on 
appeal is granted.




ORDER

An increased evaluation of 70 percent for PTSD is granted, 
effective from February 7, 2003, subject to controlling 
regulations applicable to the payment of monetary benefits.

A 50 percent disability rating is granted for PTSD for the 
entire period from March 7, 2000 to February 7, 2003, subject 
to controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



